Citation Nr: 1213101	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

3.  Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a stomach disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1976 and from September 1990 to June 1991.  This period of active duty included service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional service with the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for degenerative disc disease of the lumbar spine, and entitlement to hypertension, an upper respiratory disability, a stomach disorder and headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

In November 2011, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low for exam purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Regarding the Veteran's claim for degenerative disc disease of the lumbar spine, the Veteran claims that he had a back disability which preexisted his entry into service.  He testified that his back disability was permanently aggravated when he injured his back twice during ACDUTRA.  The Veteran's service treatment records demonstrate that in August 1988, the Veteran presented with complaints of a low back injury as he strained his back while trying to roll bread in an oven.  The service treatment record also specifically noted that the Veteran was on ACDUTRA when this injury occurred.

The Veteran underwent a VA examination in August 2006.  The diagnosis was residuals post lumbar spine surgery, degenerative disc disease of the lumbar spine and mild spondylosis of the thoracic spine.  The examiner noted that the Veteran had injured his back both at work prior to service and during his duty with the Alabama National Guard.  He opined that "although the residuals of these may contribute to his back pain, I cannot with certainty establish causal relationship between these two injuries and the disc disease which he has both in his lumbar and cervical regions".

As the examiner determined that he could not establish a relationship between the work injury prior injury to service, his injury while on ADUTRA and his current degenerative disc disease, the August 2006 VA examiner did not provide an opinion which specifically addressed whether any preexisting back disability was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre- existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a new VA examination to determine the nature, extent, and etiology of any current lumbar spine disability, to include whether any preexisting lumbar spine disability underwent a permanent worsening during service, to include ACDUTRA, beyond its natural progression. 

Regarding the Veteran's claims for entitlement to service connection for hypertension, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, the Veteran testified at his September 2011 hearing that he was unaware that he had high blood pressure until a National Guard examination in either 1997 or 1998.  He claimed that he was "flagged" for high blood pressure at the examination and has had high blood pressure ever since.

An August 1997 Report of Medical Examination for retention noted that the Veteran had a reading of diastolic blood pressure of 82 and systolic blood pressure of 120.  

As the Veteran's claim for hypertension is for a disease and not an injury, the Veteran would only be granted service connection during his time in the National Guard when on ACDUTRA and not INACDUTRA, however, from the record, it is not clear when the Veteran was on ACDUTRA for his National Guard duty.  Therefore, the RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA through official sources.

Additionally, the Board notes that the Veteran had not undergone a VA examination to address the etiology of his current hypertension claim disability.  Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension and that further medical examination and opinions in connection with this claim is warranted.  

As there is evidence that the hypertension potentially preexisted his ACDUTRA service, an examiner should provide an opinion as to whether any hypertension preexisted his ACDUTRA service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current hypertension, to include whether any preexisting hypertension underwent a permanent worsening during ACDUTRA beyond its natural progression. 

Regarding the Veteran's claims for entitlement to service connection for an upper respiratory disability, a stomach disorder and headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, the Board points out that the Veteran's service treatment records reflect that the Veteran complained of headaches, gastrointestinal problems and sinus problems at his August 1995 Retention examination.  The Veteran has also repeatedly claimed that he has experienced these symptoms since his time serving in Desert Storm.

The record does not clearly indicate whether the Veteran actually has a current upper respiratory, stomach disorder and headaches disabilities, or whether his claimed symptoms are manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  As regards the latter, the Board notes that guidelines for disability examinations for Gulf War Veterans have been issued in an Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The Board notes that the Veteran has not been afforded a Persian Gulf War Protocol examination in connection with these claims.  

Consequently, the Board finds that a VA Persian Gulf War examination and medical opinion in connection with the claim involving an upper respiratory disability, a stomach disorder and headaches would be helpful in resolving these claims.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard.  

3.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of the Veteran's lumbar spine disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any arthritis of the lumbar spine disability: (1) had its onset in or is otherwise related to the Veteran's period of active duty to include ACDUTRA or (2) if arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  

In rendering the requested opinion, the examiner should specifically address: (a) whether arthritis of the lumbar spine, clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such pre-existing disability clearly and unmistakably did not increase in severity in service; Note- an increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder).    

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his hypertension disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if it was manifested within one year after the Veteran's period of active duty.  

In rendering the requested opinion, the examiner should specifically address: (a) whether any hypertension clearly and unmistakably preexisted the Veteran's entrance into ACDUTRA service; if so, (b) whether the hypertension clearly and unmistakably did not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).    

5.  The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the etiology of his upper respiratory, stomach and headache disabilities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has an upper respiratory, stomach or headache disorder that is due to an undiagnosed illness that has resulted from his service during in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current upper respiratory, stomach and headache disability that is related to any injury or illness incurred during his active duty service. 

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report. 

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


